Citation Nr: 1600820	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-32 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right hip and leg radiculopathy prior to April 30, 2014; and to a compensable rating thereafter.

2.  Entitlement to a rating in excess of 10 percent for service-connected lumbar spine disorder prior to April 30, 2014; and to a rating in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 20 percent for service-connected cervical spine disorder, with right upper extremity radiculopathy.  


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from May 1975 to September 1997.  

The matter is before the Board of Veterans' Appeals (Board) originally on appeal from a November 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By this decision, the RO, in pertinent part, noted that the Veteran had one evaluation of 20 percent for invertebral disc syndrome of the lumbar spine with right hip and leg radiculopathy; and assigned separate ratings of 10 percent for the right hip and leg radiculopathy, as well as 10 percent for the lumbar spine disorder itself.  However, the RO noted that the combined rating would remain 20 percent.  The RO also continued the 20 percent rating assigned for the cervical spine disorder.

By a more recent August 2014 rating decision, the right hip and leg radiculopathy was re-characterized as part of the overall lumbar spine disorder with the separate 10 percent rating ending April 30, 2014; with an overall combined rating of 20 percent being effective from that date as well.  The rating for the cervical spine disorder remained at 20 percent, although it was also considered to contemplate right upper extremity radiculopathy.  The Board has construed the appellate issues on the title page to reflect this development. 

This case was previously before the Board in February 2014, at which time it was remanded for further development.  It has now been returned for further appellate consideration.  For the reasons detailed below, however, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Board remanded this case, in pertinent part, to accord the Veteran new VA examinations of his service-connected right hip and leg radiculopathy, lumbar spine disorder, and cervical spine disorder.  Such examinations were accomplished in April 2014 and April 2015.  The Board notes Supplemental Statements of the Case (SSOC) were promulgated in August 2014 and April 2015.  Although the August 2014 SSOC noted the April 2014 VA examination, the more recent April 2015 SSOC was actually dated prior to the date of the VA examinations conducted that month; and there is no reference to these examinations in that SSOC.  No subsequent SSOC appears to have been promulgated as required by 38 C.F.R. § 19.31.

Pursuant to 38 C.F.R. § 20.1304(c) pertinent evidence received by the Board that was not considered at the time of the last adjudication below must be referred to the AOJ for initial consideration unless waived by the claimant.  Therefore, the Board sent correspondence to the Veteran in December 2015 inquiring whether he desired to waive initial AOJ consideration of this evidence.  He responded later that same month that he wanted his case remanded to the AOJ for consideration of the additional evidence.

Inasmuch as a remand is otherwise required to ensure initial AOJ consideration of the April 2015 VA examinations, the Board finds that an attempt should also be made to determine if there additional evidence pertinent to this appeal since those examinations.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his service-connected right hip and leg radiculopathy, lumbar spine disorder, and cervical spine disorder.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his right hip and leg radiculopathy, lumbar spine disorder, and cervical spine symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If any claim remains denied, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC to include the April 2015 VA examinations, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




